
	
		III
		111th CONGRESS
		1st Session
		S. RES. 295
		IN THE SENATE OF THE UNITED STATES
		
			September 30, 2009
			Mr. Bayh (for himself,
			 Mr. Lugar, Mr.
			 Durbin, Mr. Inouye,
			 Mr. Schumer, Mr. Sanders, Mr.
			 Risch, Mr. Feingold,
			 Mr. Tester, Mr.
			 Dodd, Mrs. Boxer, and
			 Ms. Klobuchar) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			October 13, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating October 13, 2009, as
		  National Metastatic Breast Cancer Awareness
		  Day.
	
	
		Whereas metastatic breast cancer refers to stage IV breast
			 cancer, when cancer cells travel from the breast, either through the
			 bloodstream or the lymphatic system, to other parts of the body, including the
			 bones, liver, lungs, or brain, and continue to grow in the new location;
		Whereas in 2009, an estimated 192,370 women and 1,910 men
			 in the United States will be diagnosed with invasive breast cancer, and 62,280
			 women will be diagnosed with in situ breast cancer;
		Whereas nearly 30 percent of women diagnosed with early
			 stage breast cancer will develop stage IV advanced or metastatic breast
			 cancer;
		Whereas in developing countries, the majority of women
			 with breast cancer are diagnosed with advanced stage or metastatic
			 disease;
		Whereas the statistic that 155,000 women and men are
			 presently living with metastatic breast cancer in the United States underscores
			 the immediate need for increased public awareness;
		Whereas there currently is no cure for metastatic breast
			 cancer, and metastatic breast cancer frequently involves trying one treatment
			 after another with the goal of extending the best quality of life as
			 possible;
		Whereas scientists and researchers are conducting
			 important research projects to achieve breakthroughs in metastatic breast
			 cancer research;
		Whereas metastatic breast cancer is rarely discussed
			 during National Breast Cancer Awareness Month, observed in October 2009, but
			 those living with the disease should never feel isolated or ignored;
		Whereas metastatic Breast Cancer Awareness Day emphasizes
			 the urgent need for new, targeted breast cancer treatments that will provide a
			 high quality of life and long life expectancy for patients by making stage IV
			 cancer a chronic, but not fatal, disease; and
		Whereas the Senate is an institution that can raise
			 awareness in the general public and the medical community of breast cancer:
			 Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 October 13, 2009, as National Metastatic Breast Cancer Awareness
			 Day;
			(2)encourages all
			 people of the United States to become more informed and aware of metastatic
			 breast cancer; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit a copy of this resolution to
			 the Metastatic Breast Cancer Network.
			
